Citation Nr: 1643846	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a psychiatric disorder.
 
4.  Entitlement to service connection for a stomach condition, to include as due to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated July 2010 and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
In December 2013, the Veteran was afforded a videoconference hearing before the undersigned.  This case was remanded in October 2014 for additional development.  It is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, it appears that the Veteran was being treated for his psychiatric disorder as of December 2013 by a VA therapist.  See Hearing Transcript, pages 6, 10.  These records are not part of the claims file and should be obtained on remand.  38 C.F.R. § 3.159(c)(4); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has contended that he has bilateral hearing loss and tinnitus due to in-service noise exposure.  The Board's October 2014 remand instructions included providing the Veteran with a VA examination to obtain an opinion as to whether his hearing loss and tinnitus were related to service.  The examiner was asked to address a threshold shift in hearing acuity between entrance and audio testing in December 1971 and to consider the Veteran's statements that he noticed a hearing loss and tinnitus right after service.  

In its remand, the Board noted that prior examination reflected hearing loss under VA regulations in the Veteran's right ear only.  38 C.F.R. § 3.385 (2016).  As the Veteran's claim for entitlement to service connection for hearing loss in his left ear was considered inextricably intertwined with the development the claim for service connection for right ear hearing loss, that claim was remanded, as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The Veteran was provided with an examination in January 2015, which revealed hearing loss in both ears as defined by the standard articulated in 38 C.F.R. § 3.385.  The examiner opined that the Veteran's bilateral hearing loss was not related to service; however, in so opining, the examiner addressed the hearing acuity testing results at entrance and separation from service only, and did not address the December 1971 testing results as instructed in the Board's remand.  In addition, the examiner did not consider the Veteran's lay statements regarding the onset of his hearing loss and tinnitus.  As such, an addendum opinion should be obtained that addresses these issues.

With respect to the claim for entitlement to service connection for a psychiatric disorder, the Veteran was provided with a VA examination in December 2010.  The examiner found that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder (PTSD), but diagnosed generalized anxiety disorder (GAD) and alcohol dependence.  In an April 2011 addendum, the examiner opined that the Veteran's GAD was not related to service.

In its October 2014 remand, the Board noted that medical records reflecting treatment at the Vet Center for psychiatric disorders had been added to the claims file subsequent to the April 2011 opinion.  These records show that the Veteran has been diagnosed with dysthymia and depression and, while the provider does not link these diagnoses to service, the records reflect the Veteran reports that certain in-service events still bother him.    

The Board remanded the issue in order to provide the Veteran with a new examination which addressed the evidence in the claims file, including the Vet Center treatment records.  The Veteran was provided with an examination in January 2014.  The VA examiner found that the Veteran did not have a current psychiatric disorder; however, he did not address the Vet Center records reflecting diagnoses of dysthymia and depression during the appeals period.  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  As such, even if the examiner found no diagnosis at the time of the examination, an opinion must be obtained as to whether any psychiatric disorder diagnosed during the appeals period-or, since the Veteran filed his claim-is related to service.  

As the development for the claim for service connection for a psychiatric disorder could have an impact on the outcome of the issue of service connection for a stomach condition as it is claimed as secondary to the psychiatric disorder, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the stomach condition issue should be remanded.
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA medical records reflecting ongoing psychiatric treatment from L.S. at the VA in Parsons, Kansas, and add to the claims file.

2.  Request an addendum opinion from the VA audiologist who provided the January 2015 VA audiological examination to determine the current nature and likely etiology of right and left ear hearing loss and tinnitus. 

Based on the review of the record, the examiner should answer the following:
 
Is it at least as likely as not (a degree of probability of 50 percent or higher) that any current hearing loss in either the right or left ear and/or tinnitus had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service?

The examiner must discuss the threshold shift in the Veteran's hearing acuity from entrance to December 1971 and the results of the audiological examination on separation in 1974 and the Veteran's reported history of having hearing loss and tinnitus right after service. 

If the examiner finds that any current hearing loss is not related to military service solely because the Veteran's hearing was normal upon discharge/separation from service, the examiner must explain why normal hearing upon discharge would render it less likely than not that the current hearing loss is related to service.
 
The examination report must include a complete rationale for all opinions expressed.
 
3.  Request an addendum opinion from the VA examiner who provided the January 2015 VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disability. 
 
The examiner should clearly state all psychiatric disabilities diagnosed on examination and since the Veteran filed his claim in July 2010.  For each psychiatric disability diagnosed since July 2010, the examiner must offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed psychiatric disability is related to or had its onset during the Veteran's military service. 

In responding to this inquiry, the examiner must review the records from the Vet Center reflecting psychiatric treatment and any VA medical records reflecting psychiatric treatment at the VA in Parsons, Kansas.  

If a psychiatric disability is found to be related to military service or to have started during military service, the examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran's stomach condition is caused or aggravated by his psychiatric disorder.
 
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the stomach condition prior to aggravation by the service-connected psychiatric disorder.
 
The examination report must include a complete rationale for all opinions expressed.
 
4.  After the above development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




